Citation Nr: 0833792	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  05-02 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a headache disorder 
on a direct basis.  

2.  Entitlement to service connection for a headache 
disorder, claimed as secondary to service-connected pre-
retinal hemorrhage of the left eye.  

3.  Entitlement to an increased (compensable) evaluation for 
pre-retinal hemorrhage of the left eye.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and ex-spouse

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from September 1969 to 
September 1971.  

By rating action in February 1999, the RO denied service 
connection for a headache disorder, characterized as cluster 
type headaches on a direct basis.  By rating action in 
January 2001, the RO denied the veteran's request to reopen 
the claim for a headache disorder.  The veteran was notified 
of these decisions and did not appeal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 decision by the 
RO denied to reopen the claim of service connection a 
headache disorder and an increased rating for pre-retinal 
hemorrhage of the left eye.  In March 2006, a hearing was 
held at the RO before the undersigned member of the Board.  
The Board remanded the appeal for additional development in 
June 2007.  

In the June 2007 remand, the Board noted that while the RO 
denied the veteran's request to reopen the claim of (direct) 
service connection for headaches, his current claim 
essentially was for a headache disorder secondary to his 
service-connected left eye disability.  Additional service 
department records were received and associated with the 
claims file since the prior final denial.  Pursuant to 
38 C.F.R. § 3.156, when additional pertinent service 
department records are received subsequent to a prior 
adjudication, the claim is to be readjudicated on a de novo 
basis.  38 C.F.R. § 3.156(c).  Therefore, the claim of 
service connection for a headache disorder on a direct basis 
has been restated to reflect the appropriate adjudicatory 
issue on appeal.  

The issue of service connection for headaches secondary to 
service-connected pre-retinal hemorrhage of the left eye is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issues 
addressed in this decision have been obtained by VA.  

2.  The veteran is not shown to have a chronic headache 
disorder at present which is related to service.  

3.  The veteran's visual acuity is 20/25, and there is no 
medical evidence of any current residuals or active eye 
pathology associated with the pre-retinal hemorrhage of the 
left eye.  


CONCLUSIONS OF LAW

1.  The veteran does not have a chronic headache disorder due 
to disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & Supp 2007); 38 C.F.R. §§ 3.159, 3.303 
(2007).  

2.  The criteria for a compensable evaluation for pre-retinal 
hemorrhage of the left eye have not been met. 38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.10, 
4.84a, Part 4, including Diagnostic Code 6007 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2007); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the claim, a letter dated in 
August 2003, fully satisfied the duty to notify provisions of 
VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was notified of the evidence that was needed to 
substantiate his claim; what information and evidence that VA 
will seek to provide and what information and evidence the 
veteran was expected to provide.  See Pelegrini II, supra.  
The veteran was notified of his responsibility to submit 
evidence which showed that his left eye disability had 
worsened, of what evidence was necessary to establish a 
higher evaluation, and why the current evidence was 
insufficient to award the benefits sought.  Additionally, all 
VA and private medical records identified by the veteran have 
been obtained and associated with the claims file.  The 
veteran was examined by VA on two occasions during the 
pendency of this appeal, and he and his ex-spouse testified 
at a hearing at the RO before the undersigned member of the 
Board in March 2006.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

In this regard, the veteran was advised by VA to provide 
evidence concerning the effect that any worsening of his 
disability had on his employment and daily living.  The 
letter provided examples of the types of evidence the veteran 
could submit and informed him that VA would assist him in 
obtaining any such evidence.  Thus, to the extent that the 
VCAA notice in this case is deemed to be deficient under 
Vazquez-Flores, based on the communications sent to the 
veteran and his representative over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit in this case.  Based on his contentions, 
his testimony at the personal hearing, and the communications 
provided to him by VA, it is reasonable to expect that the 
veteran understands what is needed to prevail.  See Simmons 
v. Nicholson, 487 F. 3d 892 (2007); see also Sanders v. 
Nicholson, 487 F. 3d 881 (2007).  Accordingly, the Board 
finds that the veteran is not prejudiced by moving forward 
with a decision on the merits at this time, and that VA has 
complied with the procedural requirements of 38 U.S.C.A. 
§§ 5104, 7105(d), and 38 C.F.R. § 3.103(b), as well as the 
holdings in Dingess/Hartman, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield III.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  Concerning the claim of service 
connection on a direct basis, the Board concludes that an 
examination is not needed because there is no persuasive 
evidence that the claimed condition is related to service and 
there is sufficient evidence to decide the case.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Headache Disorder

The veteran does not claim nor do the service medical records 
show any treatment, abnormalities, or diagnosis referable to 
a chronic headache disorder in service.  The service medical 
records showed that the veteran was first seen for a left 
frontal headache and blurred vision in his left eye in 
February 1970, but was not evaluated at that time because his 
service medical records could not be located.  Upon his 
arrival in Vietnam in March 1970, he was evaluated at an ENT 
clinic and found to have a large pre-retinal hemorrhage in 
the macula of the left eye.  The service medical records 
showed that the pre-retinal hemorrhage was treated 
conservatively, and that there were no further complaints, 
treatment, abnormalities, or diagnosis referable to any 
headache problems during service.  

Additional service medical records associated with the claims 
file in August 2005, included periodic reserve service 
examinations.  On Reports of Medical History for reserve 
service enlistment in January 1981, and a periodic 
examination in February 1993, the veteran specifically denied 
any history of frequent or severe headaches.  A reserve 
service record indicated that he was seen for headaches in 
July 1993, and was found to have extremely high blood 
pressure at that time.  

The evidentiary record also includes numerous VA and private 
medical records which showed treatment for various maladies 
on numerous occasions from 1980 to the present.  The private 
medical records showed that the veteran was seen for 
headaches four times from 1980 to 1996, and that on two 
occasions his headaches were accompanied by elevated blood 
pressure readings.  

In this case, there is no evidence of a chronic headache 
disorder in service or at present.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  While the veteran is competent to 
provide evidence of visible symptoms, he is not competent to 
provide evidence that requires medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Here, the veteran does 
not assert that he has a chronic headache disorder that is 
directly related to service, but rather that his headaches 
are related to his service-connected left eye disability. As 
will be discussed in the remand portion of this decision, the 
issue of secondary service connection is not in appellate 
status and consideration of the veteran's claim on a 
secondary basis cannot be addressed in this decision.  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  In this regard, the veteran has not presented 
any competent evidence that he has a chronic headache 
disorder which is directly related to active service.  

Inasmuch as there is no evidence of a chronic headache 
disorder in service or any competent evidence of a chronic 
headache disorder at present, the Board finds no basis for a 
favorable disposition of the appeal.  Accordingly, service 
connection for a chronic headache disorder on a direct basis 
is denied.  

Increased Ratings - In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  

Left Eye Disability

The veteran contends that he has chronic redness and tearing 
in the left eye and believes that his disability is more 
severe than is reflected in the noncompensable evaluation 
currently assigned.  

The veteran is currently assigned a noncompensable evaluation 
for pre-retinal hemorrhage of the left eye under Diagnostic 
Code (DC) 6007 (recent intra-ocular hemorrhage), which 
provides that evaluations are to be assigned for chronic 
disabilities based on impairment of visual acuity or field of 
vision loss, pain, rest-requirement, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology.  The minimum rating during 
active pathology is 10 percent.  

In this case, the veteran was examined by VA on two occasions 
during the pendency of the appeal: September 2003, and 
October 2005.  The veteran's complaints and the objective 
clinical and diagnostic findings on both examinations were 
not materially different and showed no significant residual 
disability associated with his pre-retinal hemorrhage of the 
left eye.  On VA examination in September 2003, corrected 
distant and near vision in the left eye was 20/30 and 20/20, 
respectively.  Confrontational visual field, ocular motility, 
macula, vessels, periphery and external examination were 
within normal limits.  The left eye pupil was 3 mm in 
diameter, and there was no evidence of afferent papillary 
defect.  The diagnoses included hyperopia, latent, and 
presbyopia.  

On VA examination in October 2005, the veteran denied any 
decreased or blurred vision, diplopia, visual field defect, 
watery eye, or swelling in the left eye.  He denied any 
history of eye surgery or current use of eye drops.  
Corrected distant and near vision in the left eye was 20/25.  
Refraction in the left eye was plano sphere, and visual 
fields, extraocular movements, and external examination were 
normal.  Intraocular pressure, pupil examination, and 
anterior segment examination were normal.  Posterior segment 
examination revealed a cup to disk ratio of .25 with normal 
macula, vessels, periphery and vitreous.  The diagnoses 
included emmetropia.  The examiner commented that he saw no 
pre-retinal hemorrhage or any evidence of active pathology.  

Applying the appropriate diagnostic code to the facts of this 
case, the objective assessment of the present impairment of 
the left eye disability does not suggest that he has 
sufficient symptoms so as to a warrant a compensable 
evaluation.  Pursuant to DC 6079, where vision is 20/40 
(6/12) or better, a noncompensable evaluation is warranted.  
38 C.F.R. § 4.84a, Table V.  Here, the veteran's visual 
acuity in the left eye is better than 20/40.  Accordingly, an 
increased evaluation based on impairment of vision is not 
warranted.  Similarly, the objective evidence of record does 
not demonstrate any field of vision loss, pain, rest-
requirement, episodic incapacity, or active pathology.  Thus, 
a compensable evaluation under any other potentially 
applicable rating code is not warranted.  

While the veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity under 
pertinent rating criteria or the nature of the service-
connected pathology is not probative evidence.  Only someone 
qualified by knowledge, training, expertise, skill, or 
education, which the veteran is not shown by the record to 
possess, may provide evidence requiring medical knowledge.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Further, the veteran has not submitted any evidence which 
showed that his left eye disability had any material impact 
on his potential for employment, his total disability from 
severe cardiovascular disease, notwithstanding.  As such, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2007).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board finds that the noncompensable 
evaluation currently assigned reflects the clinically 
established impairment experienced by the veteran as a result 
of the service-connected pre-retinal hemorrhage of the left 
eye.  Accordingly, the Board finds that there is no basis for 
the assignment of a compensable evaluation.  

Finally, in view of the Court's holding in Hart v. Mansfield, 
21 Vet. App. 505 (2007), the Board has considered whether the 
veteran was entitled to staged ratings for his left eye 
disability.  However, upon review of all the evidence of 
record, the Board finds that at no time during the pendency 
of the veteran's claim, to include consideration of the one-
year period before the veteran's claim was received, has the 
left eye disability been more disabling than is reflected in 
the noncompensable evaluation currently assigned.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a higher evaluation.  




ORDER

Service connection for a headache disorder on a direct basis 
is denied.  

An increased (compensable) rating for pre-retinal hemorrhage 
of the left eye is denied.  


REMAND

As indicated above, the Board, in part, remanded the claim of 
service connection for a headache disorder secondary to the 
left eye disability for initial adjudication on a de novo 
basis.  Under the provisions of 38 C.F.R. § 3.159, a VA 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay evidence of persistent or 
recurring symptoms of disability, and indicates that the 
claimed disability or symptoms may be associated with a 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  

In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) reviewed 
the criteria for determining when an examination is required 
by applicable regulation and how the Board applies 38 C.F.R. 
§ 3.159(c).  The three salient benchmarks are: competent 
evidence of a current disability or recurrent symptoms; 
establishment of an in-service event, injury, or disease; 
and, indication that the current disability may be associated 
with service or with another service-connected disability.  
McClendon at 81.  The RO, or the Board, considers those 
criteria and then decides if there is sufficient competent 
credible medical evidence of record to decide the claim.  38 
C.F.R. § 3.159(c).  The Court cautioned in McClendon that an 
"absence of actual evidence is not substantive 'negative 
evidence.'"  It further noted that an indication that a 
current disability "may" be associated with service is a low 
threshold.

In this regard, the Board notes that the exact nature of the 
veteran's headaches has never been addressed by medical 
personnel.  The veteran's description of his headaches and 
associated symptoms, when viewed in context of the medical 
reports of record, including some recently added to the 
record, suggests the possibility of more than one etiology.  
Therefore, the AMC should schedule the veteran for a VA 
examination in accordance with the provisions of 38 C.F.R. 
§ 3.159.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, the claim is 
REMANDED to the RO for the following action:  

1.  The AMC should schedule the veteran 
for a VA examination to determine whether 
the veteran's headaches are etiologically 
related to a service-connected 
disability.  The AMC should ensure that 
the claims folder is made available to 
the examiner for review.  Any opinion 
rendered should include a discussion as 
to whether any identified headache 
disorder is it at least as likely as not 
proximately due to or the result of, or 
in the alternative, aggravated by the 
service-connected pre-retinal hemorrhage 
of the left eye.  If aggravation is 
noted, the degree of aggravation should 
be quantified, if possible.  

The AMC should advise the examiner that 
the term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.  

Also, the term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.  

2.  The AMC should ensure that the 
veteran is given adequate notice of the 
date and place of the examination, and he 
is notified that his failure to report 
for any scheduled examination without 
good cause may have an adverse effect on 
his claim.  

3.  The AMC should readjudicate the issue 
of secondary service connection for a 
headache disorder, to include whether any 
identified headache disorder is 
proximately due to or the result of, or 
aggravated by the service-connected left 
eye disability.  The provisions of Allen 
v. Brown, 7 Vet. App. 439 (1995) should 
also be considered.  If the decision is 
adverse to the veteran, he and his 
representative should be furnished a 
SSOC.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


